663 F.2d 68
9 Fed. R. Evid. Serv. 459
UNITED STATES STEEL CORPORATION, Plaintiff-Appellee,v.Gobel MATTINGLY, et al., Defendants.Eugene E. MORRIS, Etc., Plaintiffs,v.Gobel MATTINGLY, et al., Defendants.Bruce W. Christ, Respondent-Appellant.
No. 80-1647.
United States Court of Appeals,Tenth Circuit.
Aug. 12, 1980.

Lee Dale, Sherman & Howard, Denver, Colo., John R. McCall, Middleton & Reutlinger, Louisville, Ky., for United States Steel Corporation.
Joseph F. Dolan, U.S. Atty., C. Scott Crabtree, Asst. U.S. Atty., Denver, Colo., Leonard Schaitman, John C. Hoyle, Civil Division, Appellate Staff, U.S. Dept. of Justice, Washington, D.C., Benjamin Civiletti, Atty. Gen., Alice Daniel, Asst. Atty. Gen., William P. Arnold, David H. White, U.S. Dept. of Justice, Washington, D.C. for Bruce W. Christ.
Before BARRETT, BREITENSTEIN and DOYLE, Circuit Judges.

ORDER

1
This matter is before the Court on the motion of appellee, United States Steel Corporation, to vacate the order of this Court granting the government's motion for temporary stay of the order of the United States District Court compelling enforcement of a subpoena directed by United States Steel Corporation against appellant, Bruce W. Christ, an employee of the Bureau of Standards.


2
Upon consideration of the record, the briefs, and the oral arguments, we have concluded that the motion of United States Steel Corporation for vacation of our temporary stay must be denied and that the merits of this dispute are controlled by United States ex rel. Touhy v. Ragen, 340 U.S. 462, 71 S.Ct. 416, 95 L.Ed. 417 (1951) and Saunders v. The Great Western Sugar Company, 396 F.2d 794 (10th Cir. 1968).  Thus, we hold that the District Court erred in enforcing the subpoena.


3
The judgment of the District Court, 89 F.R.D. 301, is reversed and the cause is remanded with directions to recall the subpoena and dismiss all proceedings with regard thereto.